Mr. Tillotson, district attorney, concluded the argument in support of the prosecution, and confined his remarks principally to an exposition of the facts, and the grade of crime to which they necessarily pointed. His observations were perspicuous and liberal, and occupied the court until 11 o’clock in the evening. Judge Thompson then addressed the Jury, and presented to them the law and the facts, in a very able and clear point of view. At half past 11 the Jury were sent out, and returned at one o’clock on Saturday morning, with a special verdict—guilty of murder in the bay of Cadiz. This verdict leaves the question of jurisdiction, which was an important point in the trial, open for revision. The Judge stated that he was not clear upon the point, and suggested to the jury the verdict they gave, should they *122be satisfied that the crime in its nature amounted to mur^er. The cause will be carried up to the Supreme Court of the United States.